{¶ 1} John Vild has filed a timely application for reopening pursuant to App.R. 26(B). Vild is attempting to reopen the appellate judgment that was rendered in State v. Vild, Cuyahoga App. Nos. 87742 and 87965,2007-Ohio-987, which vacated the trial court's granting of a successive motion to withdraw a plea of guilty.
 {¶ 2} Vild's counsel has filed a motion to dismiss the application for reopening, which demonstrates that Vild has died. See App.R. 29(A).
 {¶ 3} Vild's application for reopening has been abated by death. SeeCleveland v. Nayman (April 24, 2000), Cuyahoga App. No. 76951, reopening disallowed (April 11, 2001), Motion No. 318974. Thus, a reopening of Vild's appeal is not appropriate.
 {¶ 4} Application for reopening is denied.
  COLLEEN CONWAY COONEY, J., and MARY J. BOYLE, J., CONCUR
 *Page 1